[encorelogoa07.jpg]

October 9, 2014


Jonathan Clark
913 Georgetown Ridge Court
McLean, Virginia 22102


Dear Jonathan,
It gives me great pleasure to extend you the offer as Executive Vice President,
Chief Financial Officer of Midland Credit Management, Encore’s largest
subsidiary, reporting directly to me. It is anticipated that after a short
transition period, you will be named as the Executive Vice President, Chief
Financial Officer of Encore Capital, Inc. and its affiliates. We are very
excited to have you join the team!


As we discussed, your compensation package will include a base salary of
$500,000 annually. Your annual cash incentive (KCP) target will be 100% of your
base salary and the program includes additional upside opportunity for
out-performance. For the 2014 performance year you will be eligible to receive a
bonus prorated based on the number of days worked. You will be awarded a
one-time equity grant equivalent to 200% of your base pay, which will be awarded
on or near your actual hire date, and subject to performance and equity
criteria. Beginning in March 2015, you will be eligible to receive annual equity
grants at a target grant value of 200% of your base salary. The grant will be
60% performance based and 40% time based. The details and terms of these
compensation elements are outlined in the attached Terms and Conditions
document.


We have agreed that your start date will be Monday October 13, 2014. As
discussed, you will be permanently relocating to Phoenix, Arizona during the
summer of 2015 and Encore will provide you our executive level relocation
package.


As we discussed, this offer is contingent upon successful completion of the
background screens. Attached is a summary of Encore Capital’s Terms and
Conditions of this offer. Please let me know if you have any questions.


We look forward to having you join our team!


Sincerely,


/s/ Kenneth A. Vecchione


Ken Vecchione
Chief Executive Officer


AGREED AND ACCEPTED:




/s/ Jonathan Clark                        October 9, 2014
Jonathan Clark                     Date        




TERMS AND CONDITIONS



Page 1 of 1



--------------------------------------------------------------------------------

[encorelogoa07.jpg]

Key Contributor Plan Bonus and Eligibility
Beginning on your Start Date, you will be eligible to participate in the
Company’s bonus program (“KCP”), with an annual target bonus percentage of 100%
of your annual salary. Achievement of your bonus will be based on the
achievement of annual Company and departmental objectives, as well as personal
performance, and will be paid on an annual basis in the Company's sole and
absolute discretion. You are not guaranteed a bonus in any amount, and the
Company reserves the right to modify or eliminate its bonus program at any time.
The KCP bonus program is based on a calendar year of performance from January to
December. If the requisite Company objectives and performance criteria are met,
your potential bonus will be prorated to reflect your partial employment for the
year. Your bonus payment for the 2014 performance year will be prorated to
reflect the number of days as an active employee of the Company.
KCP participants are eligible to earn a bonus when both of the following
conditions have been met:
1.    The Company and individual performance are determined by management, in
its sole and absolute discretion, to merit a bonus payment as defined by the
plan design.
2.    The KCP eligible employee must be employed by the Company and fully
meeting the expectations of his/her role, as determined by management, in its
sole and absolute discretion, on the date of the bonus payout.
KCP bonuses, when made, are typically paid out during the first 3 weeks of
March. If you are not employed on the payout date, or are deemed to be not
meeting the expectations of your role prior to the payout date as determined by
management, in its sole and absolute discretion, you will not be entitled to a
bonus.


The funding of the bonus plan you will participate in is based on the Company’s
performance to established adjusted EBITDA targets. The bonus increases 3% for
every 1% increase in adjusted EBITDA performance above annual target (ex.
Company achieves 110% of target; bonus is funded at 130% of target).


Benefits
Beginning the 1st of the month following the one-month anniversary of your Start
Date and during the term of your employment, you will be eligible to participate
in the Company’s benefit programs commensurate with other Company employees at
the same level as you. Enrollment information will be given to you prior to your
eligibility date. Benefit choices currently include medical, dental, vision,
life insurance, dependent life insurance, accidental death & dismemberment,
short- and long-term disability, and an Employee Assistance Program. During your
enrollment, you may also elect, at your expense, to receive supplemental
insurance coverage.


401(k) Participation
Beginning the 1st of the month following two months of employment and during the
term of your employment, you will be eligible to participate in the Company’s
401(k) Retirement Savings Plan (the “401(k) Plan”). Enrollment information will
be mailed to you prior to your eligibility date. The Company currently matches
50% of any contributions made by you, subject to a three-year vesting schedule.
Please note, unless you elect otherwise, you will automatically be enrolled at
3% of your gross pay into a 401(k) age appropriate lifetime freedom fund account
aligned with your projected retirement date based upon your age.




Page 2 of 2



--------------------------------------------------------------------------------

[encorelogoa07.jpg]

Paid Time-Off
You will accrue a total of 160 hours (20 days) of paid time-off (PTO) per year,
accruing at the rate of 6.16 hours per pay period. You can carry over a portion
of the PTO you have accrued during the year, but your total PTO accrued at any
one time is subject to a maximum in accordance with Company policy. In addition,
you will be eligible to accrue up to 16 hours of Floating Holiday time-off per
year, subject to the terms set forth in the employee handbook.




Stock Awards
In accordance with your position and as approved by the committee administering
the Company’s stock awards, you will eligible for a stock grant award equal in
value to 200% of your base salary. The total annual award will be split between
PSUs (60%) and RSUs (40%). Subject to Board approval, the RSUs and PSUs awarded
post hire will vest 33% on each anniversary of the award date for three
consecutive years and assuming you remain employed by the Company during that
time.


Additionally, in accordance with your position, and as approved by the committee
administering the Company’s stock awards, you will be responsible for holding
company stock equal to 400% of your base salary. You will have a period of five
years to attain the required level of holdings. Ownership guidelines are
reviewed periodically and are subject to change.


Relocation
To assist you with your move, we are pleased to provide you with relocation
assistance through our third-party provider, Odyssey. Please find the attached
PDF for Package A Homeowner Relocation guidelines that describes your benefits
in detail. You will be required to sign a Relocation Repayment Agreement as a
condition of accepting this benefit. An Odyssey representative will contact you
directly within three business days after signing your Offer Letter & Relocation
Repayment Agreement.


Separation Provision
You will be provided with severance benefits that are no less favorable than
those described in the Executive Separation Plan which will include some of the
following benefits:
•    Standard Separation Benefits:
o    2x annual base salary
o    12 months vesting continuation period
o    24 months lump sum payout to cover healthcare costs
o    Prorated annual bonus based on actual Company performance
•    Change-in-Control Separation Benefits:
o    2x annual base salary
o    Accelerated vesting of all time based equity; Performance based equity will
vest at the greater of target or projected actual
o    24 months lump sum payout to cover healthcare costs
o    Prorated Target Bonus of Current Year + 1x the Greater of Target or
Projected Actual
The Company also agrees that you will be entitled to the severance described
above in the event that you are not designated as the Chief Financial Officer of
the Company and its affiliates prior to April 1, 2015.




Page 3 of 3



--------------------------------------------------------------------------------

[encorelogoa07.jpg]

“At-will” Nature of Employment
Your employment with the Company is for no specified period and constitutes
“at-will” employment. By accepting this offer of employment, you understand
either the Company or you may end the employment relationship at any time with
or without cause or prior notice. You further understand that no manager,
supervisor, or other representative of the Company has any authority to enter
into any agreement for employment for any specified period of time or to make
any agreement contrary to the at-will employment relationship. 

Conditions of Employment
During new employee orientation, you will be required to complete, sign, and
return the following: Employee Data Sheet, W-4 Form, Drug Testing Consent Form,
Confidentiality and Nonsolicitation Agreement, Acknowledgement of Standards of
Business Conduct, Acknowledgement of Securities Trading Policy, Proximity Access
Card Agreement, Off-Site Events Form, Workers’ Compensation Material
Acknowledgment, and Receipt of Employee Handbook. In addition, this offer of
employment is contingent upon successful completion of pre-employment drug
testing, background and reference checks. You are required to complete the drug
screen within 72 hours of acceptance of this offer pursuant to instructions from
the Company’s human resources department. It is a term and condition of your
employment with the Company that you comply with the above procedures as well as
the Company’s other policies, practices and procedures, including, without
limitation, any policies set forth in any employee handbook implemented by the
Company, and any confidentiality/nondisclosure agreements with former employers.
The Company's employee handbook and its policies, practices, and procedures do
not constitute a contract of employment or modify the at-will nature of your
employment. 

Compliance with Immigration Laws
To comply with federal immigration law, you must provide the Company with
documentary evidence of your identity and eligibility for employment in the
United States within three business days of your Start Date under the guidelines
of Form I-9. 

Other General Provisions: By signing below, you agree to the terms of this offer
letter. You agree that this letter contains the entire agreement regarding your
employment with the Company and replaces all other agreements and understandings
regarding your employment made concurrently or previously. The terms described
in this letter may only be changed by written agreement between an officer of
the Company and you. The Company may, however, periodically adjust salaries and
benefits payable to you and/or its other employees, as well as reporting
relationships, job titles, and responsibilities as it deems necessary.


Applicable Law 
The terms of your employment and of your severance compensation shall be
construed under and be governed in all respects by the laws of the State of
California, without giving effect to the conflict of laws principles of the
State of
California.
Offer Acceptance
If you agree with these terms, please sign the cover letter in the space
provided below and email back to Barbara Kennedy (barbara.kennedy@mcmcg.com).





    

Page 4 of 4

